Title: From John Quincy Adams to Abigail Smith Adams, 25 July 1810
From: Adams, John Quincy
To: Adams, Abigail Smith



No. 5St: Petersburg 25. July 1810.


Captain Harrod, by whom your kind favour of 20. March to me, mentions that you had written to my wife, and also sent a Box of Articles which she had requested to procure for her, has not yet arrived—Your letter of 20. March itself was brought to me,  a few days past, I know not from whence; but having apparently been opened, and having suffered much from a soaking; but whether in salt or in fresh water, I am unable to judge with certainty.—It was however not the less precious to me on that account.—At the same time we received letters and newspapers to the 21st: of April from Mr: Gray, and by other arrivals here and elsewhere on the Continent we have accounts from the United States to the tenth of May.
From the returns of the votes at the April election which we have seen, I consider it as beyond question that Mr: Gerry, and Mr: Gray were chosen Governor and Lieutenant Governor of the State—But on the comparison of the votes from the several towns, the prospect was that a majority of both branches of the Legislature, still adheres to the politics of the two last years, in which case the Council must be of the same complection, and the State authorities will not harmonize very cordially together—The changes however, not only in Massachusetts, but in New-Hampshire, Vermont and Rhode-Island have been so unpropitious to the Anglo-federalists, that the projects of a separate Empire will not make much progress during the present year—And I cherish the hope that they will be so steadily discountenanced by the suffrages of the People in New-England, that the father of them all, will renounce them in despair, and turn the policy of the Eastern sages, if not to something useful and honourable, at least to something less pestilential to their Country and their Posterity—To anything more pernicious, in my sincere opinion, the Prince of Darkness could not spur the most devoted of his instruments upon Earth.
The panic terrors of a War, between the United States and England, which the majority of the Legislature of Massachusetts last Winter alledged in justification of their patriotic Resolutions in favour of Mr: Jackson, and against the Government of the United States, are I hope before this, tranquilized—I see however by a circular from the federal Committee of Boston Senators and Representatives, that their palpitations of heart were still indicative of great alarm even after they had reason to apprehend that their Governor would be supplanted, in his Office, and after their own news from England, had informed them, that His Britannic Majesty’s Ministers would not go to War to avenge Mr Jackson—highly as they approved his spirited moderation, and deeply as they resented the unprovoked insult upon him—
I have too much respect for the characters of all those Gentlemen, who signed this federal circular, not to believe that their fears were real and sincere—But knowing and esteeming as I do the judgment and understanding of them all, I can with difficulty conceive the offuscation of intellect, which could permit them, late in April 1810. to be in dread of a War with England, or an Alliance with France—There is something in the Spirit of Party which stupefies even those whom it cannot deprave, and which blinds the eyes, when it cannot succeed to vitiate the heart.
The most remarkable political transactions of the present time are in Sweden—The late king of that Country laboured under the same prejudices as of late years have taken possession of almost all the New-England federalists—He not only hated Napoleon as he deserves, but he relied upon the friendship and protection of England—He lost Pomerania—He lost Finland, and he last of all lost his Crown—The Swedish Diet not only discarded him, but his children—excluded all his descendants with him from the Succession,  and sent to Norway for a Prince of Holstein Augustenberg, to be the successor to the Swedish Throne—This Prince accepted the offer, and early in the Spring of the present year he came to Stockholm, and was at the same time adopted by the present king as his son, and proclaimed Crown-Prince, or heir apparent of Sweden—On the 29th: of May, while reviewing a Regiment of Cavalry near Helsingborg, he was seized with an apoplexy, fell instantaneously senseless from his horse, and expired within half an hour after—During the short time that he had been at Stockholm, the simplicity of his manners, and the affability of his disposition, had rendered him very popular among the plebian Class; but had at the same time given offence and disgust to many of the nobility. These two orders of Society are upon very discordant terms with each other in that kingdom, and the odium of the populace is the most exasperated against the nobles of the highest Rank—The suspicion that the Crown-Prince had been poisoned by a conspiracy of certain persons of the nobility, was excited among the People of Stockholm, and became particularly concentrated upon Count Axel Fersen, the Grand-Marshal of the kingdom, his Sister, Countess Piper, a Count Ugglas, and the Russian informal Envoy, General von Suchtelen—On the day when the body of the Prince was carried into Stockholm, Count Fersen, going at the head of the Procession, which was to escort it, was attacked by a mob in the Streets, sought refuge in a house, from which he was compelled to be brought out, and murdered with circumstances as horrible as any of those which marked the worst period of the French Revolution—The other Suspected persons were preserved from the fury of the mob, only because they could not get them in their power,  and finally by the interposition of a military force, which was obliged to fire upon the People, and killed a number of them—There had been a report of three physicians who opened, and examined the Prince’s body, declaring in the most formal manner, that no symptom of any other than natural causes of his death appeared; nor is it yet explained why the suspicions of the People in Stockholm were so settled upon five or six persons, or how they became so strong, as to burst out into these furious excesses.—Commissioners are appointed to enquire and trace the suspicions of poison and their foundation; but here the opinion generally entertained is that they were altogether groundless.
As our intercourse with England is again open, and will be in all probability very great again, you will hear the accounts of interesting Events on the continent so much sooner through England, then we can send them from this bottom of the bag, that I shall have scarcely any other news to tell you—There has been, you know for about four years a personage called the king of Holland—A brother of the Emperor Napoleon, who sent him to rule over that Country, as he now suggests for the benefit of France—King Louis however, whether from natural disposition, or from the contagion of dutch associates appears to have imbibed an opinion that a king of Holland ought to have some regard for the interests of Holland—This has brought him into disgrace with Napoleon, who first made him disgrace himself by a Treaty, ceding to France a quarter part or more of the Dutch Territories, and surrendering to French disposal all the private American property within his reach, and then sent a corps of French troops to take care of his good City of Amsterdam—Louis became sick of playing this part of a phantom king any longer, and has abdicated his crown, and left it to his infant son, under the Regency of its mother to perform the Pageants, and be used as the instruments of Napoleon.
This illustrious character narrowly escaped a tarnishing about three weeks since, at a splendid Entertainment given by Prince Schwarzenberg the Austrian Ambassador at his Court, on the occasion of his marriage with the Arch duchess Maria Louisa—In the midst of the Ball, the House took fire, and a number of the guests perished in the flames—The Emperor himself was present, but escaped unhurt.
Perhaps you would be better pleased with some account of ourselves, than with accounts of mobs, murders or fires—We are all well, excepting my wife, who has been very sick, but is now much recovered. She suffers much from the severity of the climate, which is such that we have to this day had nothing that can be called Summer.—We have been settled about six weeks at house-keeping, and are as comfortably accommodated as the customs and nature of the Country will admit—The attendance upon the imperial Court at this Season of the year is neither frequent nor troublesome; and most of the people of rank and fashion are at their Country-Seats.
With my best remembrance of duty and affection to my father, of regard to all our friends around you, and blessings for my boys, I remain ever faithfully your’s.A.
